Title: To Thomas Jefferson from John Trumbull, 18 November 1788
From: Trumbull, John
To: Jefferson, Thomas


      
        Dear Sir
        London 18th. November 1788.
      
      Your two Letters of the 1st. and 9th. came to hand but were both too late for the articles you request in them to come by Mr. Paynes package, so I shall have them sent you in a separate parcel.
      I waited on Mr. Anderson immediately with Mr. Paradise’s  letter (of which He had received a duplicate) and have for answer, that He had not, nor expected to have sooner than next April any property of Mr. Paradise in his hands.—At that time He expected to recieve a dividend for him at the Bank, and if that should not be otherwise appropriated, He would then be happy to pay your demand.
      No proper opportunity has offerd of sending your Carriage. I wait impatiently for Mr. Parker, as it has been finishd some time and paid for. I enclose a Copy of the Bill. The additional Expence you will see arises on the deviations which you orderd and on some which I presum’d to add, such as the false lining, the Oil Skin cover for the Harness Cloth, the superior Quality of the Cloth and Lace to that which you would have had with a perfectly plain carriage, the extra tools, chain trunk belt &c. &c. You will find you pay for the carriage £146.0.0 nearly, and I can assure you that the same in every respect could not be had from any Shop in London of established reputation for Less than 180 Guineas or £200.—The Harness I likewise order’d to be made with different setts of traces and Reins, to drive either 2 or 4 in hand, or with one or two postillions which increases its price also.—I hope the whole when you see it will meet your approbation. I have at least done what I should have done for myself or my brother, judging it in all cases well rather to pay beyond my intention, than to buy an incompleat thing.—But after all this is an office somewhat similar to choosing a wife for a friend, and I shall not be easy untill I know that I have your approbation.
      I inclose also a State of your Account with me by which you will see that I am in advance £121.11.3 which I will thank you to remit me early as I shall have some demands to answer in the course of a few days, in which I cannot otherwise be so punctual as I wish, and but for which I should have been silent on this subject untill you should have receiv’d the Carriage.
      By the first safe private hand I shall send you the original Bills and Receipts which should accompany this, & am Your most oblig’d servant & Friend,
      
        Jno. Trumbull
      
    